Citation Nr: 0607144	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extra-schedular evaluation for service-
connected postoperative pilonidal cyst.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In October 2004, the veteran testified before the undersigned 
Veterans Law Judge.  A January 2006 Board decision denied a 
rating in excess of 10 percent for postoperative pilonidal 
cyst under the schedule for rating disabilities, and remanded 
the matter of entitlement to an extra-schedular evaluation.  



FINDING OF FACT

Frequent periods of hospital care or a marked interference 
with employment attributable to postoperative pilonidal cyst 
are not shown, such as would render impractical the 
application of regular schedular standards.



CONCLUSION OF LAW

The criteria for the assignment of an increased rating on an 
extra-schedular basis for postoperative pilonidal cyst have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains November 2004 and July 2005 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The latter letter 
specifically told the veteran of information and evidence 
needed to substantiate and complete a claim for an increased 
rating-that is, evidence showing that the veteran's 
disability had worsened.  The veteran received October 2005 
and February 2006 supplemental statements of the case, which 
applied legal standards to the evidence.  Because the 
question of an extra-schedular rating is a component of the 
veteran's claim for an increased rating, see Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (noting that the veteran 
had had "full opportunity to present his increased-rating 
claim before the [RO]), the veteran was effectively notified 
of information and evidence needed to substantiate and 
complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received a sufficient notification letter 
after the rating decision on appeal, which appropriately 
addressed any timing error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, a November 2004 letter stated:  "If you have any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Though this letter did not provide the standard for an 
increased rating, which the July 2005 letter did, the 
November 2004 letter effectively informed the veteran that he 
should submit anything related to his cyst.  Following that 
letter, the veteran received October 2005 and February 2006 
supplemental statements of the case, which told the veteran 
that he could make "any comment" he wished concerning the 
additional information contained therein.  Thus, various 
communications from the RO gave instruction that the veteran 
could send any kind of evidence, including in the form of a 
lay statement.  As such, the principle underlying the 
"fourth element" was properly fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the record contains a 1983 private 
medical record detailed below, and a sufficient August 2005 
VA examination report.  In response to the November 2004 
letter that attached VA Form 21-4142, the veteran did not 
identity any further outstanding treatment records.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

It is noted that while in the first instance the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), the Board is not 
precluded from raising this question.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).   In the latter situation, and 
"where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual," Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), the Board may put forward the case for additional 
consideration.

Thus, the Board recently remanded this matter in January 2006 
and asked the RO to consider whether the case should be sent 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation.  A February 2006 supplemental 
statement of the case indicated that the RO undertook the 
requested consideration, and declined to refer the case.  
Thus, it appears that the RO completed the action sought by 
the Board in its remand, and neither the veteran, nor his 
representative, contends otherwise.  Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

In terms of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1), it is noted that the veteran has not identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

In this case, there is no indication that the veteran's 
pilonidal cyst, in and of itself, has required frequent 
hospitalizations.  Particularly, an August 2005 VA 
examination report contained the veteran's statement that 
once in five to six months the cyst swelled up and drained.  
He had not shown the cyst to a physician since 1983.  The 
veteran reported that he when the cyst flared up, he had to 
stand to perform his job, and that he had missed one to two 
days of work every year due to the cyst flare-up.  These 
facts do not support a finding that the service-connected 
cyst has precipitated marked interference with employment.

Though veteran's disability may be rated by analogy as per 
38 C.F.R. § 4.27, and 38 C.F.R. § 4.118, Diagnostic Code 7820 
(which directs that infections of the skin not listed 
elsewhere should be rated according to Diagnostic Codes 
concerning scars, or in the alternative, Diagnostic Code 7806 
(dermatitis or eczema)), that fact alone does not require 
application of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Meaning, the requisite facts (e.g., frequent 
hospitalization and marked interference with employment) that 
might illustrate an exceptional disability picture are not 
found in the record.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating on an extra-schedular 
basis for postoperative pilonidal cyst is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


